COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Intercontinental Terminals Company, LLC

Appellate case number:     01-22-00089-CV

Trial court case number: 2019-59120

Trial court:               165th District Court of Harris County

         In March 2022, relator advised this Court that the parties had reached a settlement during
mediation. In response to a letter from the Court, relator filed a letter on August 5, 2022, stating
that it anticipated dismissing the underlying trial court case within 30 days. On August 26, 2022,
relator forwarded a copy of a joint stipulation to dismiss the underlying trial court case with
prejudice. No further updates have been filed.
        It has come to the Court’s attention that the trial court has signed orders of nonsuit
dismissing the plaintiff’s claims below with prejudice. Accordingly, this Court may dismiss this
original proceeding as moot unless relator files a response to this order within 10 days from the
date of this order, explaining that this original proceeding is not moot.
       It is so ORDERED.

Judge’s signature:    /s/Peter Kelly
                     Acting individually


Date: November 10, 2022